                 Case 2:21-cr-00017-MCE Document 69 Filed 03/23/21 Page 1 of 5


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     IAN HOFFMANN
6

7

8                                 UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 2:21-cr-017 MCE
12
                     Plaintiff,
13
     vs.                                                STIPULATION AND ORDER
14                                                      CONTINUING STATUS CONFERENCE
     IAN HOFFMANN,                                      AND EXCLUDING TIME UNDER THE
15                                                      SPEEDY TRIAL ACT
16                   Defendant.
                                                        Date:       March 25, 2021
17                                                      Time:       10:00 a.m.
                                                        Court:      Hon. Morrison C. England, Jr.
18

19

20

21

22
            Plaintiff United States of America by and through Assistant United States Attorney Paul
23
     Hemesath, and Attorney Todd Leras on behalf of Defendant Ian Hoffmann, stipulate as follows:
24
            1.    This matter is presently set for an initial status conference on March 25, 2021. By
25

26                this stipulation, Defendant Hoffmann moves to continue the status conference to May

27                20, 2021.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:21-cr-00017-MCE Document 69 Filed 03/23/21 Page 2 of 5


1         2. This case involves nation-wide distribution of controlled substances through a portion
2
             of the internet known as the dark web. Ian Hoffmann was originally arrested on
3
             charges set out in a Criminal Complaint and Supporting Affidavit in May 2019. The
4
             prosecutor first assigned to the matter negotiated a potential disposition of the case,
5

6            but recently departed for a position in private practice. The defense continues to

7            engage in investigation of sentencing mitigation information. Those efforts have
8
             been hampered due to the continuing public health crisis resulting from the virus
9
             designated as COVID-19.
10
          3. Federal and state directives seeking to slow spread of the virus presently remain in
11

12           place. These directives now appear to be easing, but they nevertheless continue to

13           impede the defense’s ability to complete mitigation investigation. Defendant
14
             Hoffmann therefore requests to continue this matter to May 20, 2021.
15
          4. The Chief Judge for the Eastern District of California has issued a series of orders,
16
             including General Orders 612, 617, 618, 620, 624, and 628, restricting access to
17

18           federal courthouses within the district since March 18, 2020. The most recent of

19           these orders, General Order 628, issued on January 4, 2021, extended the courthouse
20
             restrictions for 90-days from the issuance date – or until approximately April 5, 2021.
21
          5. Given the ongoing defense investigation, Defendant Hoffmann requests to continue
22
             the status conference in this matter to May 20, 2021, at 10:00 a.m., and to exclude
23

24           time between March 25, 2021 and May 20, 2021, inclusive, under Local Code T-4.

25           The United States does not oppose this request.
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:21-cr-00017-MCE Document 69 Filed 03/23/21 Page 3 of 5


1           6. Attorney Todd Leras represents and believes that failure to grant additional time as
2
                requested would deny Defendant Hoffmann the reasonable time necessary for
3
                effective preparation, considering the exercise of due diligence.
4
            7. Based on the above-stated facts, Defendant Hoffmann requests that the Court find
5

6               that the ends of justice served by continuing the case as requested outweigh the best

7               interest of the public and the Defendant in a trial within the time prescribed by the
8
                Speedy Trial Act.
9
            8. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
10
                seq., within which trial must commence, the time period of March 25, 2021 to May
11

12              20, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and

13              (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
14
                at Defendant Hoffmann’s request on the basis that the ends of justice served by taking
15
                such action outweigh the best interest of the public and the Defendant in a speedy
16
                trial.
17

18          9. Nothing in this stipulation and order shall preclude a finding that other provisions of

19              the Speedy Trial Act dictate that additional time periods are excludable from the
20
                period within which a trial must commence.
21
            Assistant U.S. Attorney Paul Hemesath has reviewed this proposed order and authorized
22
     Todd Leras via email to sign it on his behalf.
23

24   DATED: March 22, 2021                                PHILLIP A. TALBERT
                                                          Acting United States Attorney
25
                                                          By      /s/ Todd D. Leras for
26
                                                                  PAUL A. HEMESATH
27                                                                Assistant United States Attorney
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:21-cr-00017-MCE Document 69 Filed 03/23/21 Page 4 of 5


1    DATED: March 22, 2021
                                             By    /s/ Todd D. Leras
2
                                                   TODD D. LERAS
3                                                  Attorney for Defendant
                                                   IAN HOFFMANN
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:21-cr-00017-MCE Document 69 Filed 03/23/21 Page 5 of 5


1
                                                  ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that the status conference in this matter, scheduled for March 25, 2021, is
4
     vacated. A new status conference is scheduled for May 20, 2021, at 10:00 a.m. The Court
5
     further finds, based on the representations of the parties and Defendant Hoffmann’s request, that
6
     the ends of justice served by granting the continuance outweigh the best interests of the public
7
     and the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18
8
     U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking
9

10
     into consideration the exercise of due diligence for the period from March 25, 2021, up to and

11   including May 20, 2021.

12          IT IS SO ORDERED.

13   Dated: March 23, 2021

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
